DETAILED ACTION
The present application is a 371 national stage entry of PCT/EP2017/000173.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 10, and 14 are objected to because of the following informalities:  inconsistent spacing immediately preceding the percent sign.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (US 5,099,922) in view of Michaux et al. (US 2014/0367104)1.
Claim 1. Ganguli discloses A well cementing composition (Abstract; Col. 1, lines 60-65), comprising: (i) an aqueous fluid (Col. 2, lines 23-29 “an aqueous fluid”); (ii) portland cement (Col. 3, lines 17-24 “The cement portion of the composition of this invention may be any of the API classes of cement (iii) styrene-butadiene latex (Col. 3, lines 34-48 “styrene/butadiene latex copolymers”); and (iv) styrene sulfonate-maleic acid copolymer (Col. 3, lines 49-55 “sulfonated styrene/maleic anhydride copolymer”)… 
Ganguli discloses a dispersant of sulfonated styrene/maleic anhydride copolymer (Col. 3, lines 48-55), but Ganguli does not disclose wherein, the styrene sulfonate-maleic acid copolymer has a molecular weight between 5,000 g/mol and 25,000 g/mol.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the molecular weight of the sulfonated styrene/maleic anhydride copolymer in Ganguli to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Chiao et al. (US 4,450,261).
Moreover, Michaux teaches cement slurries comprising particulates to improve fluid-loss control of cement slurries during placement in subterranean wells (Abstract), wherein the cement slurry comprises an inorganic cement, such as Portland cement ([0009]; [0017]; [0020]), water ([0009]), a water-soluble polymer, such as polymers including sulfonated styrene ([0016]; [0021]), and a particulate material ([0009]; [0015]).  Michaux further teaches that the cement slurries may comprise a dispersant, such as Narlex™ D72 ([0033]; [0044]), which is a styrene sulfonate-maleic acid copolymer with a molecular weight of 15,000 g/mol.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dispersant in Ganguli with Narlex™ D72, as taught by Michaux, as an obvious matter of design choice to effectively disperse the cement system with a low molecular weight polymer.  In re Leshin, 125 USPQ 416.
The composition of claim 1.  Ganguli discloses styrene/butadiene latex copolymers (Col. 3, lines 34-48), but Ganguli does not explicitly disclose wherein the styrene-butadiene latex is present at a concentration between 120 L/tonne of cement and 310 L/tonne of cement.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of styrene/butadiene latex in Ganguli to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3. Ganguli in view of Michaux teach The composition of claim 1.  Ganguli discloses a dispersant of sulfonated styrene/maleic anhydride copolymer (Col. 3, lines 48-55), but Ganguli does not disclose wherein the styrene sulfonate-maleic acid copolymer is present at a concentration between 0.4% by weight of cement and 1.0% by weight of cement.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of sulfonated styrene/maleic anhydride copolymer in Ganguli to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4. (Ganguli in view of Michaux teach The composition of claim 1.  Ganguli discloses that the cement composition may further comprise additives, such as silica flour (Col. 3, lines 24-34), but Ganguli does not disclose further comprising crystalline silica at a concentration between 30% by weight of cement and 150% by weight of cement.  However, Michaux teaches that the cement composition may comprise silica in an amount of at least 35% by weight of cement ([0019]; Tables 2, 8) as well as various additives ([0026]), such as hematite and crystalline silica ([0031]; [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the 
Claim 5. Ganguli in view of Michaux teach The composition of claim 1.  Ganguli discloses that the cement composition may further comprise additives, such as retarders (Col. 3, lines 24-34), but Ganguli does not disclose further comprising a retarder comprising an aqueous solution of an organophosphonate and a borate compound, the retarder being present at a concentration between 50 L/tonne of cement and 180 L/tonne of cement.  However, Michaux teaches that those skilled in the art will appreciate that the slurries may further comprise additives, such as retarders ([0026]), wherein the retarder comprises a blend of sodium pentaborate and pentasodium ethylenediamine tetramethylene phosphonate in an amount of 50.1 L/tonne ([0039]).  Therefore, it would have been obvious to modify the retarder in Ganguli with a blend of sodium pentaborate and pentasodium ethylenediamine tetramethylene phosphonate, as taught by Michaux, in order to increase the amount of time the cement slurry remains in a fluid state and is capable of being pumped (i.e. thickening time of cement slurry) such that the cement reaches the intended location before hardening.

Claim 8. Ganguli discloses A method for cementing a subterranean well having a borehole (Abstract; Col. 1, lines 60-65), comprising: (i) providing a well cementing composition comprising an aqueous fluid (Col. 2, lines 23-29 “an aqueous fluid”), portland cement (Col. 3, lines 17-24 “The cement portion of the composition of this invention may be any of the API classes of cement as defined in the American Petroleum Institute Bulletin entitled "API Specification for Material & Testing for Well Cements" dated January 1982 ("API Spec. 10"), and incorporated herein by reference. These include cements defined as classes "G" and "H" in API Spec. 10.”), styrene-butadiene latex (Col. 3, lines 34-48 “styrene/butadiene latex copolymers”) and styrene sulfonate-maleic acid copolymer (Col. 3, lines 49-55 and (ii) placing the composition in the well (Col. 1, lines 60-65).Page 2 Attorney Docket No. IS150724USPCTPreliminary Amendment  
Ganguli discloses a dispersant of sulfonated styrene/maleic anhydride copolymer (Col. 3, lines 48-55), but Ganguli does not disclose wherein the styrene sulfonate-maleic acid copolymer has a molecular weight between 5,000 g/mol and 25,000 g/mol.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the molecular weight of the sulfonated styrene/maleic anhydride copolymer in Ganguli to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Chiao et al. (US 4,450,261).
Moreover, Michaux teaches cement slurries comprising particulates to improve fluid-loss control of cement slurries during placement in subterranean wells (Abstract), wherein the cement slurry comprises an inorganic cement, such as Portland cement ([0009]; [0017]; [0020]), water ([0009]), a water-soluble polymer, such as polymers including sulfonated styrene ([0016]; [0021]), and a particulate material ([0009]; [0015]).  Michaux further teaches that the cement slurries may comprise a dispersant, such as Narlex™ D72 ([0033]; [0044]), which is a styrene sulfonate-maleic acid copolymer with a molecular weight of 15,000 g/mol.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dispersant in Ganguli with Narlex™ D72, as taught by Michaux, as an obvious matter of design choice to effectively disperse the cement system with a low molecular weight polymer.  In re Leshin, 125 USPQ 416.
Claim 9. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses styrene/butadiene latex copolymers (Col. 3, lines 34-48), but Ganguli does not explicitly disclose wherein the styrene-butadiene latex is present at a concentration between 120 L/tonne of cement and 310 L/tonne of cement.  However, it would have been obvious to one of ordinary skill in the art, before the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses a dispersant of sulfonated styrene/maleic anhydride copolymer (Col. 3, lines 48-55), but Ganguli does not disclose wherein the styrene sulfonate-maleic acid copolymer is present at a concentration between 0.4% by weight of cement and 1.0% by weight of cement.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of sulfonated styrene/maleic anhydride copolymer in Ganguli to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses that the cement composition may further comprise additives, such as silica flour (Col. 3, lines 24-34), but Ganguli does not disclose wherein the composition further comprises crystalline silica at a concentration between 30% by weight of cement and 150% by weight of cement.  However, Michaux teaches that the cement composition may comprise silica in an amount of at least 35% by weight of cement ([0019]; Tables 2, 8) as well as various additives ([0026]), such as hematite and crystalline silica ([0031]; [0038]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the additives in Ganguli with crystalline silica, as taught by Michaux, in order to prevent the formation of mineral phases that cause a strength reduction and a permeability increase ([0019]).
Claim 12. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses that the cement composition may further comprise additives, such as retarders (Col. 3, lines 24-34), but Ganguli wherein the composition further comprises a retarder comprising an aqueous solution of an organophosphonate and a borate compound, the retarder being present at a concentration between 50 L/tonne of cement and 180 L/tonne of cement.  However, Michaux teaches that those skilled in the art will appreciate that the slurries may further comprise additives, such as retarders ([0026]), wherein the retarder comprises a blend of sodium pentaborate and pentasodium ethylenediamine tetramethylene phosphonate in an amount of 50.1 L/tonne ([0039]).  Therefore, it would have been obvious to modify the retarder in Ganguli with a blend of sodium pentaborate and pentasodium ethylenediamine tetramethylene phosphonate, as taught by Michaux, in order to increase the amount of time the cement slurry remains in a fluid state and is capable of being pumped (i.e. thickening time of cement slurry) such that the cement reaches the intended location before hardening.
Claim 15. Ganguli in view of Michaux teach The method of claim 8.  Ganguli further discloses wherein the composition is placed during a primary cementing or a remedial cementing operation (Col. 1, lines 60-65).  Michaux also teaches primary and remedial cementing ([0006] – [0007]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (US 5,099,922) in view of Michaux et al. (US 2014/0367104), further in view of Lende et al. (US 2010/0224366).
Claim 6. Ganguli in view of Michaux teach The composition of claim 1.  Ganguli discloses that the cement composition may further comprise additives, such as silica (Col. 3, lines 24-34), but Ganguli does not disclose further comprising colloidal amorphous silica at a concentration between 5 L/tonne of cement and 35 L/tonne of cement.  However, Lende teaches that it is well known to one of ordinary skill in the art of cementing that colloidal silica has been used as an additive in cements that are intended for subterranean cementing operations, wherein the colloidal silica is added to cements as an extender and viscosifier ([0007]).  Lende further teaches that colloidal silica has also been added to subterranean 
Claim 13. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses that the cement composition may further comprise additives, such as silica (Col. 3, lines 24-34), but Ganguli does not disclose wherein the composition further comprises colloidal amorphous silica at a concentration between 5 L/tonne of cement and 35 L/tonne of cement.  However, Lende teaches that it is well known to one of ordinary skill in the art of cementing that colloidal silica has been used as an additive in cements that are intended for subterranean cementing operations, wherein the colloidal silica is added to cements as an extender and viscosifier ([0007]).  Lende further teaches that colloidal silica has also been added to subterranean cement slurries to prevent the migration of gas through the cement slurry in the fluid-to-solid transition phase ([0007]; [0038]).  Therefore, it would have been obvious to modify the additives in Ganguli with an effective amount of colloidal silica, as taught by Lende, in order to prevent the migration of gas through the cement slurry in the fluid-to-solid transition phase.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli (US 5,099,922) in view of Michaux et al. (US 2014/0367104), further in view of Hohn et al. (US 2014/0311387).
Claim 7. Ganguli in view of Michaux teach The composition of claim 1.  Ganguli discloses that the cement composition may further comprise various additives (Col. 3, lines 24-34), but Ganguli does not disclose further comprising polystyrene sulfonate at a concentration between 0.1% by weight of cement and 1.5% by weight of cement.  However, Hohn teaches cement compositions with a prolonged open time comprising additives, such as cement retarders and accelerators, including polystyrene sulfonates 
Claim 14. Ganguli in view of Michaux teach The method of claim 8.  Ganguli discloses that the cement composition may further comprise various additives (Col. 3, lines 24-34), but Ganguli does not disclose wherein the composition further comprises polystyrene sulfonate at a concentration between 0.1 % by weight of cement and 1.5% by weight of cement.  However, Hohn teaches cement compositions with a prolonged open time comprising additives, such as cement retarders and accelerators, including polystyrene sulfonates (Abstract; [0032]; [0033]).  Therefore, it would have been obvious to modify the additives in Ganguli with an effective amount of polystyrene sulfonates, as taught by Hohn, in order to formulate a cement having a prolonged fluid time without deterioration of the other cement properties such as work ability, setting time, strength development and sag resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Michaux et al. (EP 2,586,754 A1)